DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Publication No. 2021/0221199A1, “Lee”).

Regarding claim 7, Lee discloses a cooling system for a vehicle (figs 1-7) comprising: 
a coolant loop (321, 325, 421, 425) comprising a first chiller (316) and a second chiller (414) coupled in parallel with the first chiller (fig 5); 
a first refrigerant loop (315) comprising a first compressor (311) and an evaporator (314) coupled in parallel with the first chiller (fig 5); and 
a second refrigerant loop (415) comprising a second compressor (411) and the second chiller (fig 5).

Regarding claim 8, Lee further discloses wherein the coolant loop (321, 325, 421, 425) further comprises a valve (500) configured to direct a coolant from a battery (323) to the first chiller (316) and the second chiller (414). 

	Regarding claim 9, Lee further discloses wherein the coolant loop (321, 325, 421, 425) further comprises a pump (419) configured to direct the coolant from the first chiller (316) and the second chiller (414) to the battery (323, such as shown in figure 5).

Regarding claim 15, Lee discloses a vehicle having a cooling system (figs 1-7) comprising: 
a coolant loop (321, 325, 421, 425) configured to cool a battery (323) the coolant loop comprising a pump (419) configured to direct a coolant from a first chiller (316) and a second chiller (414) to the battery and a valve (500) configured to direct the coolant from the battery to the first chiller and the second chiller; 
a first refrigerant loop (315) comprising a first compressor (311) and an evaporator (314) coupled in parallel with the first chiller (fig 5); and 
a second refrigerant loop (415) comprising a second compressor (411) and the second chiller (fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 2021/0221199A1, “Lee”) in view of Major et al. (U.S. Patent Publication No. 2008/0127666A1, “Major”).

Regarding claim 1, Lee discloses a cooling system for a vehicle (figs 1-7) comprising: 
a coolant loop (321, 325, 421, 425) configured to exchange heat with a battery (323) for use on the vehicle, the coolant loop comprising a valve (500) for directing a coolant from the battery to at least one of a first chiller (316) and a second chiller (414); 
a first refrigerant loop (315) comprising the first chiller, wherein the first chiller is configured to exchange heat between the first refrigerant loop and the coolant loop (fig 5); and 
a second refrigerant loop (415) comprising the second chiller, wherein the second chiller is configured to exchange heat between the second refrigerant loop and the coolant loop (fig 5).
However, Lee does not explicitly disclose wherein the valve is a proportional valve. Major, however, discloses a cooling system for a vehicle (fig 3) wherein a valve (184) is a proportion valve for directing a coolant to at least one of a first chiller (172) and a second chiller (180, see ¶0031). Major teaches that this allows for the coolant to be adjusted based on cooling demands (¶0031). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to have the valve be a proportional valve in order to ensure cooling demands are met efficiently. 

Regarding claim 2, the combination of Lee and Major discloses all previous claim limitations. Lee further discloses wherein the coolant loop (321, 325, 421, 425) comprises a 

Regarding claim 5, the combination of Lee and Major discloses all previous claim limitations. Lee further discloses wherein the first chiller (316) is disposed in parallel to the evaporator (314, fig 5).

Regarding claim 10, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose wherein the valve is a proportional valve. Major, however, discloses a cooling system for a vehicle (fig 3) wherein a valve (184) is a proportion valve for directing a coolant to at least one of a first chiller (172) and a second chiller (180, see ¶0031). Major teaches that this allows for the coolant to be adjusted based on cooling demands (¶0031). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to have the valve be a proportional valve in order to ensure cooling demands are met efficiently. 

Regarding claim 16, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose wherein the valve is a proportional valve. Major, however, discloses a cooling system for a vehicle (fig 3) wherein a valve (184) is a proportion valve for directing a coolant to at least one of a first chiller (172) and a second chiller (180, see ¶0031). Major teaches that this allows for the coolant to be adjusted based on cooling demands (¶0031). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed . 

6.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Major as applied to claim 1 above, and further in view of Porras et al. (U.S. Patent Publication No. 2018/0006347A1, “Porras”).

Regarding claim 3, the combination of Lee and Major discloses all previous claim limitations. Lee further discloses wherein the first refrigerant loop (315) further comprises an evaporator (314), and an evaporator expansion device (313), wherein the evaporator expansion device is disposed proximate to the evaporator (fig 5). However, they do not explicitly disclose an evaporator shutoff valve or wherein the evaporator shutoff is disposed proximate to the evaporator. Porras, however, disclose a cooling system for a vehicle (fig 2) wherein a refrigerant loop (60) has an evaporator shutoff valve (87) and wherein the evaporator shutoff valve is disposed proximate to the evaporator (84).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee, as modified, to provide the evaporator shut-off valve of Porras in order to allow for the evaporator to be bypassed when not in use and thus improve the efficiency of the system. 

Regarding claim 4, the combination of Lee and Major discloses all previous claim limitations. Lee further discloses wherein the first refrigerant loop (315) further comprises a first chiller expansion device (318) disposed proximate to the first chiller (316). However, they do not explicitly disclose a first chiller shutoff valve or wherein the first chiller shutoff valve is disposed .

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Major as applied to claim 1 above, and further in view of Sunday (U.S. Patent No. 8,927,905)

Regarding claim 6, the combination of Lee and Major discloses all previous claim limitations. However, they do not explicitly disclose wherein the coolant loop comprises a fitting configured to receive the coolant from the first chiller and the second chiller. Sunday, however, discloses a cooling system for a vehicle (fig 2) wherein a coolant loop comprises a fitting (46) configured to receive coolant from a first source (39) and a second source (88). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee, as modified, to provide the fitting of Sunday in order to allow for an easily produced connection between the first chiller, second chiller, and battery. 

8.	Claims 11, 12, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 7 and 15 above, and further in view of Porras et al. (U.S. Patent Publication No. 2018/0006347A1, “Porras”).

Regarding claim 11, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose wherein the second refrigerant loop comprises at least one of a suction pressure sensor and a suction temperature sensor disposed between the second chiller and the second compressor. Porras, however, discloses a cooling system of vehicle (fig 2) wherein a refrigerant loop (60) comprises a suction pressure sensor (95, ¶0030) disposed between a chiller (76) and a compressor (80). Porras teaches that this allows for the expansion valve to be adjusted depending on the pressure (¶0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee, as modified, to provide the pressure sensor of Porras in order to allow for the expansion valve to be adjusted to the most efficient degree. 

	Regarding claim 12, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose a controller operably coupled to an evaporator shutoff valve disposed proximate to the evaporator and a first chiller shutoff valve disposed proximate to the first chiller. Porras, however, discloses a cooling system of a vehicle (fig 2) wherein a controller (78) is operably coupled to an evaporator shutoff valve (87) disposed proximate to an evaporator (84) and a chiller shutoff valve (91) disposed proximate to a chiller (76). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee, as modified, to provide the evaporator and chiller shutoff valves of Porras and to have the controller (112, Lee) operably coupled to the valves in order to allow for the evaporator or first chiller bypassed in order to more efficiently run the system. 

Regarding Claim 18, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose wherein the first refrigerant loop comprises an evaporator shutoff valve disposed proximate to the evaporator and a first chiller shutoff valve disposed proximate to the first chiller. Porras, however, disclose a cooling system for a vehicle (fig 2) wherein a refrigerant loop (60) has an evaporator shutoff valve (87), wherein the evaporator shutoff valve is disposed proximate to the evaporator (84) and a chiller shutoff valve (91) proximate to a chiller (76).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to provide the evaporator shut-off valve and chiller shutoff valve of Porras in order to allow for the evaporator and first chiller to be bypassed when not in use and thus improve the efficiency of the system. 

	Regarding claim 19, Lee discloses all previous claim limitations. However, they do not explicitly disclose wherein the coolant loop comprises a coolant temperature sensor disposed proximate to the battery. Porras, however, discloses a cooling system of a vehicle (fig 2) wherein a coolant loop comprises a coolant temperature sensor (90) disposed proximate to a battery (24). Porras teaches that this allows for the coolant temperature to be compared to the ambient temperature thereby ensuring that the air flow through the radiator is less than that of the ambient air thus ensuring the radiator is cooling the coolant rather than heating it (¶0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to provide the coolant temperature sensor of Porras in order to ensure the coolant is being cooled by the radiator.  

	Regarding claim 20, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose wherein the second refrigerant loop comprises at least one of a temperature sensor and a pressure sensor proximate to the second chiller. Porras, however, discloses a cooling system of vehicle (fig 2) wherein a refrigerant loop (60) comprises a pressure sensor (95, ¶0030) disposed proximate a chiller (76). Porras teaches that this allows for the expansion valve to be adjusted depending on the pressure (¶0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee, as modified, to provide the pressure sensor of Porras in order to allow for the expansion valve to be adjusted to the most efficient degree.

9.	Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 7 and 15 above, and further in view of Koberstein et al. (U.S. Patent Publication No. 2018/0281556, “Koberstein”). 

Regarding claim 13, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose a controller operably coupled to and configured to vary the speed of at least one of the first compressor and the second compressor. Koberstein, however, discloses a cooling system of a vehicle (fig 1) wherein a controller (110) is operably coupled to and configured to vary the speed of a first compressor (150). Koberstein teaches that this allows for the compressor to be controlled based on the desired air temperature of the cabin (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to have the controller (112) control the speed of the first compressor such as taught by Koberstein in order to ensure the cabin is cooled to the desired temperature. 

Regarding claim 14, the combination of Lee and Moffa discloses all previous claim limitations. Lee, as modified, further discloses wherein the controller (112, Lee) is configured to operate the first compressor (311, Lee) at a first speed and the second compressor (411, Lee) at a second speed, wherein the first speed is different than the second speed (in at least in the case where the first compressor is varied due to the desired cabin air temperature, see rejection of claim 13). 

Regarding claim 17, Lee discloses all previous claim limitations. However, Lee does not explicitly disclose a compressor operably coupled to and configured to operate the first compressor at a first speed and the second compressor at a second speed wherein the first speed is different than the second speed. Koberstein, however, discloses a cooling system of a vehicle (fig 1) wherein a controller (110) is operably coupled to and configured to operate a first compressor (150) at a first speed and a second compressor (185) at a second speed wherein the first speed is different than the second speed (at least in the case where the first compressor is varied due to the desired cabin air temperature, ¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Lee to have the controller (112) control the speed of the first compressor such as taught by Koberstein in order to ensure the cabin is cooled to the desired temperature.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763